


110 HR 1487 IH: To amend title XXI of the Social Security Act to make

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1487
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Mr. Johnson of
			 Georgia introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XXI of the Social Security Act to make
		  available additional amounts to address funding shortfalls in the State
		  Children’s Health Insurance Program for fiscal year 2007.
	
	
		1.Additional amounts to address SCHIP funding
			 shortfalls for fiscal year 2007
			(a)In generalSection 2104(h) of the Social Security Act
			 (42 U.S.C. 1397dd(h)), as added by section 201(a) of the National Institutes of
			 Health Reform Act of 2006, is amended—
				(1)in the heading for paragraph (2), by
			 striking remainder of
			 reduction and inserting part;
				(2)by redesignating paragraphs (4) through (7)
			 as paragraphs (5) through (8), respectively;
				(3)in each of subparagraphs (A) and (B) of
			 paragraph (6) (as redesignated by subparagraph (B) of this paragraph), by
			 striking and (3) and inserting (3), and
			 (4);
				(4)in paragraph (7) (as so redesignated), by
			 striking and (3) in accordance with paragraph (5) and inserting
			 (3), and (4) in accordance with paragraph (6); and
				(5)by inserting after paragraph (3), the
			 following:
					
						(4)Special rules for additional redistribution
				of amounts necessary to address fiscal year 2007 funding
				shortfallsWith respect to
				months beginning during fiscal year 2007 after April 30, 2007, the Secretary
				shall apply this subsection in accordance with the following rules:
							(A)Additional redistribution of certain
				unexpended 2005 allotments
								(i)Paragraphs (2)(A), (2)(B), (3)(A), and
				(3)(B) shall be applied by substituting April 30 for
				March 31 each place it appears.
								(ii)Paragraph (3)(C) shall be applied—
									(I)by substituting the amount described
				in subparagraph (A)(ii)(I) shall not be available for expenditure by the State
				on or after May 1, 2007 for the applicable amount described in
				clause (ii) shall not be available for expenditure by the State on or after
				April 1, 2007; and
									(II)without regard to clause (ii).
									(iii)Paragraph (2)(B)(ii) shall be applied by
				substituting paragraph (1) and this paragraph (for months beginning
				during fiscal year 2007 after March 31, 2007) for paragraph
				(1).
								(iv)The heading for paragraph (3) shall be
				applied by substituting 7
				months for half.
								(v)Without regard to that portion of paragraph
				(6)(A) that begins with , but in no case and ends with
				March 31, 2007.
								(B)Redistribution of certain unexpended 2006
				allotmentsAfter applying
				this subsection in accordance with subparagraph (A), the Secretary shall
				further apply this subsection in accordance with the following rules:
								(i)Paragraph (3)(A)(i) shall be applied by
				substituting fiscal year 2006 for fiscal year
				2005.
								(ii)Paragraph (3)(B) shall be applied by
				substituting fiscal year 2008 for fiscal year
				2007.
								(iii)Paragraph (3)(C)(i) shall be applied by
				substituting May 1 for April 1.
								(iv)Paragraph (3)(C) shall be applied by
				substituting the following clause for clause (ii) of such paragraph:
									
										(ii)Applicable amountFor purposes of clause (i), the applicable
				  amount described in this clause is—
											(I)the amount by which (aa) the amount
				  described in subparagraph (A)(ii)(I), exceeds (bb) the total of the amounts the
				  Secretary determines will eliminate the estimated shortfalls for all States
				  described in paragraph (2)(B) (after the application of subparagraph (A)) for
				  the fiscal year; multiplied by
											(II)the ratio of the amount described in
				  subparagraph (A)(ii)(I) with respect to the State to the total the amounts
				  described in subparagraph (A)(ii)(I) for all
				  States.
											.
								(v)Paragraph (6)(B) shall be applied—
									(I)by substituting 2005 or 2006 for
				2005; and
									(II)by substituting fiscal year 2005
				under subsection (b) that remain unexpended through the end of fiscal year 2007
				or fiscal year 2006 under such subsection that remain unexpended through the
				end of fiscal year 2008 for fiscal year 2005 under subsection
				(b) that remain unexpended through the end of fiscal year 2007.
									(vi)Without regard to—
									(I)that portion of paragraph (6)(A) that
				begins with , but in no case and ends with March 31,
				2007; and
									(II)paragraph
				(6)(C)(i).
									.
				(b)Additional conforming
			 amendmentsSection 2104(h) of
			 the Social Security Act (42 U.S.C. 1397dd(h)) (as so added) is further
			 amended—
				(1)in paragraph (1)(B), by striking
			 paragraph (4)(B) and inserting paragraph (5)(B);
			 and
				(2)in paragraph (2)—
					(A)in subparagraph (A), by striking
			 paragraph (5)(B) and inserting paragraph (6)(B);
			 and
					(B)in subparagraph (B), by striking
			 paragraph (4)(B) and inserting paragraph
			 (5)(B).
					
